Filed 10/15/20 Rondon v. Mendocino County CA1/4
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                  DIVISION FOUR


 ANDRES RONDON,
             Plaintiff and Appellant,                                  A159474

 v.                                                                    (Mendocino County
 MENDOCINO COUNTY, et al.,                                             Super. Ct. No.
                                                                       SCUKCVPO1972649)
             Defendants and Respondents.


         Andres Rondon brought this action against Mendocino County, its
sheriff, Thomas Allman, and two deputy sheriffs, Darren Brewster and
James Wells, for losses allegedly suffered when the deputies entered his
cannabis farm pursuant to a search warrant and destroyed his crops and
other property. The trial court sustained defendants’ demurrer without leave
to amend, based on its conclusion that their actions were protected by
governmental immunity. (Gov. Code., §§ 815.2, 821.6.)1 We shall affirm the
ensuing judgment of dismissal.
                    FACTUAL AND PROCEDURAL BACKGROUND
      I. Allegations of the Complaint
         In the operative first amended complaint, Rondon alleges he owns and
operates a cannabis farm in Mendocino County, and that he is licensed and


         1   All undesignated statutory references are to the Government Code.

                                                               1
registered as a cannabis cultivator and in full compliance with all legal
requirements for cultivating cannabis.
      Rondon was in Southern California on the morning of October 21, 2018,
when an employee called to tell him there were robbers at the farm. Rondon
called the Mendocino County Sheriff’s Office, reported the robbery, told them
the farm was a licensed and registered cannabis cultivation operation, and
asked them to send sheriffs to the farm. When sheriff’s deputies went to the
farm two hours later, they did not try to find or apprehend the robbers. They
left the farm and obtained a search warrant, based on an affidavit by
defendant Brewster that asserted it had been determined that the farm was
not licensed and registered for cannabis cultivation and Rondon was violating
state law. Rondon alleges these statements were made in bad faith,
intentionally and fraudulently, and with reckless disregard for the truth of
the statements made under penalty of perjury. The address provided in the
search warrant was incorrect, in that it transposed two of the numbers in the
farm’s street address. And the affidavit in support of the warrant did not
disclose that the owner of the farm had told the 911 dispatcher his farm was
fully licensed and registered for cannabis cultivation.
      The deputies who returned to the farm with the search warrant
brought with them a wood chipper, showing their intent not to carry out an
investigation but to destroy the cannabis on the property. They destroyed
approximately $365,000 worth of cannabis and plant cuttings, as well as light
deprivation gardens, coverings, and lighting equipment worth approximately
$50,000, and seized personal property, including Rondon’s permits. Their
actions deprived Rondon of his next crop cycle as well, with a value of
$350,000.




                                       2
      Rondon alleged the Mendocino County Sheriff’s Office had a history
and pattern of unlawful raids, confiscations, and destruction of cannabis,
supporting a conclusion that defendants’ actions were undertaken
maliciously, in bad faith, and in deliberate disregard for their legal
responsibilities.
      Rondon asserted four causes of action: liability under the California
Government Claims Act (§ 810 et seq.), trespass, interference with
constitutional rights under the Tom Bane Civil Rights Act (Civ. Code, § 52.1),
and conversion.
   II. Demurrer and Ruling
      Defendants demurred to the first amended complaint. They contended
they were immune under sections 821.6 and 815.2 because all Rondon’s
claims were based on their actions connected to seeking and executing a
search warrant. They also asserted a number of other grounds for demurrer,
including failure to state a cause of action and uncertainty. In support of
their demurrer, they requested judicial notice of the search warrant, which
authorized defendants to search for, inter alia, marijuana, and to bring any
seized items to court, “or retain such property in your custody subject to the
order of this Court pursuant to Section 1563 of the Penal Code, or if
applicable, dispose of per section 11479.5 or 11479 of the Health and Safety
Code.”2


      2 We grant defendants’ July 14, 2020 request to augment the record
with certain documents filed in the trial court. One of those documents is
their request for judicial notice of the search warrant. We take judicial notice
of the search warrant. (Evid. Code., §§ 452, subd. (d), 459, subd. (a); see
Linda Vista Village San Diego Homeowners Assn., Inc. v. Tecolote Investors,
LLC (2015) 234 Cal.App.4th 166, 185 (Linda Vista) [where trial court’s order
did not expressly show whether request for judicial notice granted, appellate
court assumed trial court took notice].) We also grant defendants’ July 22,

                                        3
      The trial court granted the demurrer without leave to amend on the
ground the facts alleged showed defendants were immune pursuant to
sections 815.2 and 821.6. The court then dismissed the case with prejudice.
This timely appeal ensued.
                                DISCUSSION
   I. Standard of Review
      Our standard of review of a judgment after a demurrer has been
sustained without leave to amend is well settled. We treat the demurrer as
admitting all material facts properly pleaded, but we do not assume the truth
of contentions, deductions, or conclusions of law. (Aubry v. Tri-City Hospital
Dist. (1992) 2 Cal.4th 962, 966–967.) We also consider matters properly
subject to judicial notice as if they had been pled. (Linda Vista, supra, 234
Cal.App.4th at p. 180.) We affirm the judgment if any of the grounds for
demurrer is well taken, but not if the plaintiff has stated a cause of action
under any possible legal theory. (Aubry, at p. 967.)
      We review the denial of leave to amend for abuse of discretion, finding
such abuse if the plaintiff has shown a reasonable possibility any defect may
be cured by amendment. (G. L. Mezetta, Inc. v. City of American Canyon
(2000) 78 Cal.App.4th 1087, 1091–1092.)
   II. Governmental Immunity
      Rondon contends the trial court erred in finding defendant’s alleged
actions protected by governmental immunity. Two statutes underlie this
question. First, section 821.6, part of the Government Claims Act, provides:
“A public employee is not liable for injury caused by his instituting or
prosecuting any judicial or administrative proceeding within the scope of his



2020 request for judicial notice of the return to the warrant, which was filed
in the trial court on October 30, 2018.

                                        4
employment, even if he acts maliciously and without probable cause.”
Second, under section 815.2, subdivision (b), “[e]xcept as otherwise provided
by statute, a public entity is not liable for an injury resulting from an act or
omission of an employee of the public entity where the employee is immune
from liability.”
      California courts have interpreted section 821.6 expansively to include
acts taken in preparation for formal proceedings, such as investigations of
suspected crimes, in order “to protect public employees in the performance of
their prosecutorial duties from the threat of harassment through civil suits.”
(Gillan v. City of San Marino (2007) 147 Cal.App.4th 1033, 1048 (Gillan); see
also Lawrence v. Superior Court (2018) 21 Cal.App.5th 513, 527 (Lawrence).)
Even if the officers abuse their authority or act maliciously as part of a
threatened prosecution, “[a]cts undertaken in the course of an investigation
. . . cannot give rise to liability.” (Gillan, at pp. 1048–1050 [immunity from
defamation and intentional infliction of emotional distress based on public
statements].) This rule covers matters “incidental to the investigation”
(Amylou R. v. County of Riverside (1994) 28 Cal.App.4th 1205, 1210–1211
(Amylou R.), such as statements made to a witness to a crime that caused
emotional distress (ibid.) and statements made in press releases (Ingram v.
Flippo (1999) 74 Cal.App.4th 1280, 1293). It also includes such matters as
the suppression of exculpatory evidence during a criminal prosecution.
(Randle v. City and County of San Francisco (1986) 186 Cal.App.3d 449, 456–
457 (Randle).) Significantly for this case, the rule has been applied even
where the investigation results in no criminal charges being filed. (See
Lawrence, supra, 21 Cal.App.5th at pp. 525, 527.)
      This principle is illustrated in a case analogous to the one before us,
County of Los Angeles v. Superior Court (2009) 181 Cal.App.4th 218 (County



                                        5
of Los Angeles). There, during the course of a criminal investigation,
investigators for a district attorney obtained a search warrant for and seized
computer hard drives, a network server, and a laptop, and then the case was
closed without charges being filed. (Id. at pp. 223–224.) The plaintiffs
brought an action against the county and the district attorney alleging injury
from the search and from the seizure of, and damage to, their property,
asserting that defendants irreparably destroyed computer data and failed to
return some property until after plaintiffs filed their complaint. (Id. at
pp. 224–225.) In considering the cause of action under Civil Code section
52.1, the appellate court concluded the defendants’ actions were shielded by
section 821.6 because there was a “causal relationship between the act and
the prosecution process,” even though no charges were ever filed. (Id. at
p. 229.) The court reasoned, “all of the acts—investigating, obtaining the
warrant, searching, seizing, retaining, and even damaging plaintiffs’
property—were committed as part of an investigation of crimes leading to
prosecution in a judicial proceeding. This conduct fell within the scope of the
investigating staff members’ employment with the County. Hence, the
elements of Government Code section 821.6 immunity are present, even if the
district attorney’s investigating staff ‘act[ed] maliciously and without
probable cause.’ (§ 821.6.)” (County of Los Angeles, at p. 230, italics added.)
      A similar result obtained in Baughman v. State of California (1995) 38
Cal.App.4th 182, 185–186 (Baughman), in which the plaintiff alleged
defendant wrongfully destroyed computer disks containing his research when
carrying out a search for stolen material pursuant to a warrant. In finding
the cause of action for conversion barred by section 821.6 and 815.2, the court
reasoned that the officers were acting within the scope of their duties when
they destroyed the disks “while investigating a crime pursuant to a search



                                        6
warrant concerning such media,” and their actions were therefore “cloaked
with immunity.” (Baughman, at p. 192.)
      Consistent with these authorities, we conclude defendants’ actions here
were similarly cloaked with immunity. The deputy sheriffs—as Rondon
alleges—were acting in the scope of their official duties, as they first obtained
and then executed a search warrant authorizing them to search for
marijuana. The warrant specifically authorized them to dispose of marijuana
pursuant to Health and Safety Code section 11479, “if applicable.” Under
certain conditions, this statute permits law enforcement agencies, after
seizure of a suspected controlled substance such as “growing or harvested
cannabis,” to preserve a representative sample and destroy the rest. (Health
& Saf. Code, §11479.) Although the address on the warrant contained a
clerical error, the allegations of the complaint show defendant’s property was
the intended target of a search pursuant to the warrant for marijuana. We
would be hard pressed to conclude there was no causal relationship between
the investigation of possible crime and the actions Rondon challenges, or that
defendants’ challenged actions were not incidental to the investigation.
Rondon argues that, by bringing a wood chipper when they returned to
execute the warrant, the deputies revealed their intentions as unrelated to
investigating crime, but this argument ignores that state law allows deputies
investigating allegations of an illegal marijuana grow to retain only a portion
and destroy the remainder of the crop.
      Against this conclusion, Rondon argues governmental immunity in this
context extends only to causes of action for malicious prosecution. For this
limitation, he relies on Sullivan v. City of Los Angeles (1974) 12 Cal.3d 710
(Sullivan). The issue in Sullivan was “whether an individual who is confined
in a county jail beyond his proper jail term may maintain an action for false



                                         7
imprisonment against the county or whether such a suit is barred by the
governmental immunity of the California Tort Claims Act.” (Id. at p. 713.)
Our high court concluded the claims were not barred by governmental
immunity, rejecting the County’s argument that section 821.6 protected the
sheriff’s activities. (Id. at pp. 713, 722.) The court noted first that the
language of that statute, which applies to injury caused by “instituting or
prosecuting” a judicial or administrative proceeding, does not encompass
holding beyond his jail term a person who has already been convicted and
sentenced. (Id. at p. 719.) Second, the court reasoned, “the history of section
821.6 demonstrates that the Legislature intended the section to protect
public employees from liability only for malicious prosecution and not for
false imprisonment.” (Ibid.) The court continued: “Cases dealing with
actions for malicious prosecution against private persons require that the
defendant has at least sought out the police or prosecutorial authorities and
falsely reported facts to them indicating that plaintiff has committed a crime.
[Citations.] Similarly the suits against government employees or entities
cited by the Senate Committee in commenting upon section 821.6 all involve
the government employees’ acts in filing charges or swearing out affidavits of
criminal activity against the plaintiff. No case has predicated a finding of
malicious prosecution on the holding of a person in jail beyond his term or
beyond the completion of all criminal proceedings against him.” (Id. at
p. 720, fn. omitted.) The court also noted that its interpretation was
bolstered by another provision of the statutory scheme, section 820.4, which
explicitly preserves governmental liability for false imprisonment. (Id. at
p. 721; accord, Asgari v. City of Los Angeles (1997) 15 Cal.4th 744, 756–757
[police officer has statutory immunity for malicious prosecution, but not for
false arrest and imprisonment].)



                                         8
      Rondon argues that Sullivan means that section 821.6 does not protect
defendants’ actions because he was not arrested or charged with a crime and
he does not assert a claim for malicious prosecution. We do not read Sullivan
so narrowly. First, the plain language analysis in Sullivan points in a
different direction here, where the alleged acts of investigation—sloppy or
malicious as they may have been—are reasonably characterized as part of a
process of “instituting,” or initiating, a criminal complaint. (§ 821.6.) That
the process was aborted before criminal charges were actually filed does not
gainsay this nexus. Second, Sullivan describes the precedents that the
Legislature sought to codify in section 821.6 as granting immunity for
“government employees’ acts in . . . swearing out affidavits of criminal
activity against the plaintiff” (Sullivan, supra, 12 Cal.3d at p. 720), which
aptly captures the deputies’ conduct here in obtaining the search warrant.
California appellate court cases construing Sullivan have consistently held
that its holding does not limit section 821.6 to cases alleging the tort of
malicious prosecution. For instance, Randle, supra, 186 Cal.App.3d at
pp. 456–457, concludes that section 821.6 immunizes a prosecutor’s or police
officer’s suppression of evidence during a prosecution already begun. Randle
distinguishes Sullivan on the ground that Sullivan arose in “the specific
context of distinguishing actions for malicious prosecution from ones for false
arrest or false imprisonment,” concepts that are “mutually inconsistent . . . ,
the former relating to conduct that is without valid legal authority and the
latter to conduct where there is valid process or due authority.” (Id. at
p. 456.) This distinction between unauthorized acts and acts pursuant to
valid, if corrupt, process is one the California Supreme Court embraced in
Asgari, supra, 15 Cal.4th at p. 757, and the distinction reinforces our
conclusion that section 821.6 immunizes the conduct here. Acts of procuring



                                        9
and executing a search warrant epitomize “valid process,” however carelessly
or maliciously pursued here. Other cases that conclude section 821.6
immunizes tortious conduct beyond acts of malicious prosecution, even as it
does not protect false arrests or imprisonment, include Gillan, supra, 147
Cal.App.4th at pp. 1048–1049 [immunity “extends to actions taken in
preparation for” filing a criminal complaint] and Amylou R., 28 Cal.App.4th
at pp. 1209–1211 & fn. 2 [same]. (See also Javor v. Taggart (2002) 98
Cal.App.4th 795, 799, 807–809 [§ 821.6 barred claims for slander and
clouding of title, intentional infliction of emotional distress, and negligence,
for filing workers’ compensation lien on an employer’s residence].)
      Rondon asks us to ignore these authorities and follow instead federal
cases adopting a narrower view of section 821.6 in light of Sullivan. (See,
e.g., Sharp v. City of Orange (9th Cir. 2017) 871 F.3d 901, 920–921 [limiting
§ 821.6 to malicious prosecution claims]; Mendez v. City of Los Angeles (9th
Cir. 2018) 897 F.3d 1067, 1083 [following Sharp to reject § 821.6 immunity
for investigation leading up to formal proceedings]; Garmon v. County of Los
Angeles (9th Cir. 2016) 828 F.3d 837, 846–847.) But these cases engage in
little more than cursory analysis, and in light of California courts’ consistent
interpretation of section 821.6 to extend immunity to activities that are part
of an investigation, we decline this invitation. Whatever label Rondon
attaches to his causes of action, the gravamen of his case is that defendants
swore out an affidavit falsely averring that he was violating state law and
obtained a search warrant, based upon which they entered his farm and
destroyed his crops and other property. These actions are immune under
sections 821.6.
      None of the other cases Rondon relies upon persuades us defendants
are not entitled to immunity for their alleged actions. Some of these cases



                                        10
involve actions taken after an investigation or prosecution was compete,
which were thus unconnected to “instituting or prosecuting” (§ 821.6) a
proceeding. (Ogborn v. City of Lancaster (2002) 101 Cal.App.4th 448, 463;
Tallmadge v. County of Los Angeles (1987) 191 Cal.App.3d 251, 253–255;
Green v. City of Yuba (E.D.Cal. Feb 20, 2019, No. 2:18-cv-02234-JAM-AC)
2019 U.S. Dist. Lexis 27949, *16–*17.) Others involve claims for false arrest
or false imprisonment. (Harden v. San Francisco Bay Area Rapid Transit
Dist. (1989) 215 Cal.App.3d 7, 17; Laible v. Superior Court (1984) 157
Cal.App.3d 44, 53; McKay v. City of San Diego (1980) 111 Cal.App.3d 251,
256; Blankenhorn v. City of Orange (9th Cir. 2007) 485 F.3d 463, 488.) Still
others consider actions taken by public employees who were not investigating
anything nor initiating prosecution. (Bell v. State of California (1998) 63
Cal.App.4th 919, 929 [public employees were “simply seeing to the execution
of” arrest warrant, not investigating]; Phillips v. City of Fairfield (E.D. Cal.
2005) 406 F.Supp.2d. 1101, 1118 [“buy-bust” drug operation is not
investigation in preparation for judicial proceedings (italics omitted)].)
      We find similarly unpersuasive Rondon’s reliance on cases that do not
consider the scope of section 821.6 at all. (Perez-Torres v. State of California
(2007) 42 Cal.4th 136, 141–145; Barner v. Leeds (2000) 24 Cal.4th 676, 679;
McCorkle v. City of Los Angeles (1969) 70 Cal.2d 252, 260–264; Bonner v. City
of Santa Ana (1996) 45 Cal.App.4th 1465, 1468–1470; Kane v. County of San
Diego (1969) 2 Cal.App.3d 550, 552–553.) Rondon also seeks to rely on cases
imposing liability for negligent hiring, training, or supervision (C.A. v.
William S. Hart Union High School Dist. (2012) 53 Cal.4th 861, 865–866, 873
[employee sexually abused student, and no immunity provision applied];
Ramos v. County of Madera (1971) 4 Cal.3d 685, 695–696 [county employee
coerced people to violate state laws; county had mandatory duty to avoid that



                                        11
harm]; Dailey v. Los Angeles Unified School Dist. (1970) 2 Cal.3d 741, 747
[failure to supervise children on school grounds]; City of Los Angeles v.
Superior Court (1973) 33 Cal.App.3d 778, 782–783 [battery by police officer]),
but he fails to explain how those cases either apply to the facts alleged in his
complaint or defeat the statutory immunity of sections 821.6 and 815.2,
subdivision (b).
      We recognize that the application of governmental immunity in a case
such as this may cause a substantial hardship to legitimate cannabis farmers
whose crops are mistakenly destroyed during an investigation, and we are
not unsympathetic. Indeed, we recognize that immunizing the conduct of any
illegal search stymies efforts to hold to account rogue law enforcement
officers and the agencies who employ them. (Cf., Jamison v. McClendon
(S.D.Miss. Aug. 4, 2020, No. 3:16-CV-595-CWR-LRA) 2020 U.S.Dist.Lexis
139327, *4–*6] [qualified immunity protects police officer who subjects black
man driving a Mercedes to unwarranted and intrusive search for drugs;
“ ‘[t]his has to stop’ ”].) In California, such protection for malicious conduct
on the part of public employees has been intentional. When, in 1963, the
Legislature adopted section 821.6 at the suggestion of the California Law
Revision Commission, it rejected the commission’s simultaneous
recommendation “that public entities be held liable for damages proximately
caused by a public employee’s institution of judicial proceedings without
probable cause and with actual malice.” (Asgari, supra, 15 Cal.4th at p. 753,
fn. 7; Stats. 1963, ch. 1681, § 2, pg. 3268; Law Revision Com. Rep (1963)
p. 841.)
      Someday the Legislature, aware of the toll police misconduct takes on
members of the public, may choose to revisit this decision. But the
Legislature’s 1963 decision and a long line of judicial authority broadly



                                        12
construing section 821.6 compel us to conclude that defendants are immune
from liability for the actions alleged in the first amended complaint. Because
Rondon does not suggest any manner in which he could amend his complaint
to cure this defect,3 we must affirm the judgment.
                               DISPOSITION
      The judgment is affirmed.




      3Rondon did not seek to amend to add a section 1983 claim (see 42
U.S.C. § 1983), and we do not consider whether such a claim would be viable.

                                      13
                                            _________________________
                                            TUCHER, J.


WE CONCUR:


_________________________
POLLAK, P. J.


_________________________
BROWN, J.




Rondon v. Mendocino County (A159474)




                                       14